Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahlstone (US 4153281).
Regarding claim 1, Ahlstone teaches a system, comprising:
a support member including a surface and a projection extending from the surface, the projection having one of a convex or a concave geometry (metal ring 21 has outer peripheral, spherical surfaces 20’, see at least figures 5 and 6); and
a positioning member positioned over the support member and configured to attach a frame member (wherein connector hub parts 6, 7 have an outwardly flared hub ends being engageable with the external spherical surfaces of ring 21, see Col. 3, line 49-Col. 4, line 5; see also Figure 3), 
wherein the positioning member is movable over the support member by way of one or more swiveling gliding, sliding, rotating, tilting, or pivoting (wherein Col. 4, lines 40-55 disclose that the hub parts may be disposed at a range of angles of misalignment, wherein Col. 4, line 66-Col. 5, line 2 disclose that this alignment is compared with a typical ball and socket arrangement; see also angles A and B in Figure 3),
wherein the positioning member has a geometry configured to engage the one of the convex or the concave geometry (Please refer to Figure 4, wherein the internal surfaces of the hub ends 17, 23 cooperate with the external surfaces of the ring 21), and
wherein the frame member is movable from a first position relative to a center of the projection to a second position relative to the center of the projection during movement of the positioning member over the support member (Col. 5, lies 54-63; Col. 6, lines 54-57).
Regarding claim 8, Ahlstone teaches a system, comprising:
a support member including a surface and a projection extending from the surface, the projection having one of a convex or a concave geometry (metal ring 21 has outer peripheral, spherical surfaces 20’, see at least figures 5 and 6);
a positioning member positioned over the support member (wherein connector hub parts 6, 7 have an outwardly flared hub ends being engageable with the external spherical surfaces of ring 21, see Col. 3, line 49-Col. 4, line 5; see also Figure 3), 
wherein the positioning member is movable over the support member by way of one or more of swiveling, gliding, sliding, rotating, tilting, or pivoting (wherein Col. 4, lines 40-55 disclose that the hub parts may be disposed at a range of angles of misalignment, wherein Col. 4, line 66-Col. 5, line 2 disclose that this alignment is compared with a typical ball and socket arrangement; see also angles A and B in Figure 3),
wherein the positioning member has a geometry configured to engage the one of the convex or the concave geometry (Please refer to Figure 4, wherein the internal surfaces of the hub ends 17, 23 cooperate with the external surfaces of the ring 21); and
a frame member attached to the positioning member (see connector hubs 6,7, and respective pipes 8, 10), 
wherein the frame member extends along an elongate axis (See Figure 3),
wherein the frame member is movable from a first position relative to the surface of the support member to a second position relative to the surface of the support member during movement of the positioning member over the support member (Col. 5, lines 37-54),
wherein, when the frame member is in the first position, the elongate axis is disposed at a first angle relative to the surface (See angles A and B), and
wherein, when the frame member is in the second position, the frame member is disposed at a second angle relative to the surface, the second angle being different than the first angle (wherein there may be angular misalignment through any necessary angles within A and B of either hub 6, 7, i.e. they are movable within a range, wherein the range has more than one numerical value; see Col. 4, lines 55-63).
Regarding claims 2 and 9, all of the previously recited claims are rejected by Ahlstone. Ahlstone further teaches wherein the projection includes a convex geometry that is at least partially nested within the positioning member (Please see Figures 4-6).
Regarding claims 3 and 10, all of the previously recited claims are rejected by Ahlstone. Ahlstone further teaches wherein the frame member is welded to the positioning member (Col. 11, lines 49-55; see welds 9 and 11).
Regarding claims 5 and 13, all of the previously recited claims are rejected by Ahlstone. Ahlstone further teaches wherein the frame member comprises a tube (See Figure 3; see pipes 8, 10).
Regarding claim 6, all of the previously recited claims are rejected by Ahlstone. Ahlstone further teaches wherein the support member comprises a plurality of projections extending from the surface, and wherein the plurality of projections include the projection (wherein there are opposing external, spherical surfaces on either side of flange 54; see Figures 5 and 6).
Regarding claim 7, all of the previously recited claims are rejected by Ahlstone. Ahlstone further teaches a plurality of positioning members disposed over the plurality of projections (wherein there are two connector hubs, 6 and 7); and
a plurality of frame members attached to the plurality of positioning members (wherein each hub is respectively attached to pipes 8 and 10),
wherein a first positioning member, of the plurality of positioning members, is configured to position a first frame member, the plurality of frame members, at a first angle relative to the surface of the support member (wherein hub 7 is connected to pipe 10; please also see Angle B in Figure 3),
wherein the positioning member is the first positioning member (7, 10),
wherein the frame member is the first frame member (see connector hub 7 and pipe 10), 
wherein a second positioning member, of the plurality of positioning members, is configured to position a second frame member, the plurality of frame members, at a second angle relative to the surface of the support member (wherein hub 6 is connected to pipe 8; see also angle A in Figure 3), and
wherein the first angle is different than the second angle (wherein there may be angular misalignment through any necessary angles within A and B, i.e. they angles may be different from one another; see Col. 4, lines 55-63).
Regarding claim 12, all of the previously recited claims are rejected by Ahlstone. Ahlstone further teaches wherein the frame member is spaced apart from the support member by the positioning member (please see the distance between pipes 8 and 10 via hubs 6 and 7 relative to the ring 21). 
Regarding claim 14, all of the previously recited claims are rejected by Ahlstone. Ahlstone further teaches wherein the support member comprises a plurality of projections extending from the surface, wherein the plurality of projections include the projection, wherein the plurality of projections are configured to engage a plurality of positioning members, wherein the plurality of positioning members include the positioning member (wherein there are opposing external, spherical surfaces on either side of flange 54; see Figures 5 and 6; please also refer to hubs 6, 7 on either side of the flange 54).
Regarding claim 15, Ahlstone teaches an assembly comprising:
a support member comprising a first projection and a second projection (wherein there are opposing external, spherical surfaces on either side of flange 54 on ring 21);
a first positioning member disposed over the first projection (see connector hub 6), 
wherein the first positioning member is movable relative to the first projection by way of one or more of swiveling, gliding, sliding, rotating, tilting, or pivoting (See Col. 4, lines 40-55 disclosing that the hub parts may be disposed at a range of angles of misalignment, wherein Col. 4, line 66-Col. 5, line 2 disclose that this alignment is compared with a typical ball and socket arrangement; see also angles A and B in Figure 3);
a second positioning member disposed over the second projection (see connector hub 7), 
wherein the second positioning member is movable relative to the second projection (see angles A and B; see also Col. 4, lines 40-55);
a first frame member attached to the first positioning member (see pipe 8); and
a second frame member attached to the second positioning member (see pipe 10),
wherein the first frame member is movable in a first plurality of positions relative to a center of the support member when the first positioning member moves relative to the first projection (see angle A in Figure 3 Col. 5, lies 54-63; Col. 6, lines 54-57), and
wherein the second frame member is movable in a second plurality of positions relative to the center of the support member when the second positioning member moves relative to the second projection (see angle B in Figure 3).
Regarding claim 16, all of the previously recited claims are rejected by Ahlstone. Ahlstone further teaches the first projection comprises a first convex geometry; the first positioning member comprises a first concave geometry configured to engage the first convex geometry (wherein the surface 20’ of the ring 21 has a shape to match the spherical interior of the hub 6; see also Col. 2, lines 36-50);
the second projection comprises a second convex geometry; and the second positioning member comprises a second concave geometry configured to engage the second convex geometry (wherein the surface 20’ of the ring 21 has a shape to match the spherical interior surface 25 of the hub 7; see also Col. 2, lines 36-50).
Regarding claim 17, all of the previously recited claims are rejected by Ahlstone. Ahlstone further teaches wherein the first positioning member and the second positioning member are weldable to the support member (Col. 11, lines 49-55; see welds 9 and 11).
Regarding claim 18, all of the previously recited claims are rejected by Ahlstone. Ahlstone further teaches the first frame member is welded to the first positioning member (please see welds 11 and 9 in Figure 3); and
the second frame member is welded to the second positioning member (please see welds 11 and 9 in Figure 3).
Regarding claim 19, all of the previously recited claims are rejected by Ahlstone. Ahlstone further teaches wherein the first projection is adjacent to the second projection (wherein the surfaces are separated by the flange 54).
Regarding claim 20, all of the previously recited claims are rejected by Ahlstone. Ahlstone further teaches wherein the first projection and the second projection are coaxial (wherein the outer surfaces 20’ on the ring 21 are along the longitudinal axis of the invention, see Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlstone (US 4153281) in view of Carlton (US 7302907).
Regarding claim 4, all of the previously recited limitations are rejected by Ahlstone. However, Ahlstone does not explicitly teach wherein an inner wall of the frame member is disposed around an outer wall of the positioning member.
However, from the same or similar field of endeavor, Carlton (US 7302907) discloses wherein an inner wall of the frame member is disposed around an outer wall of the positioning member (wherein item 44 is on the exterior of joint member 22, see Figure 3; see also Col. 4, lines 23-30 and 55-63).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tubes (10, 8) of Ahlstone to be welded on the exterior of the hub connectors (6, 7), as disclosed by Carlton. This modification would be recognized as applying an alternative technique, i.e. how members join one another, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 11, all of the previously recited limitations are rejected by Ahlstone. However, Ahlstone does not explicitly teach wherein the frame member is disposed around the positioning member.
However, from the same or similar field of endeavor, Carlton (US 7302907) discloses wherein the frame member is disposed around the positioning member.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tubes (10, 8) of Ahlstone to be welded on the exterior of the hub connectors (6, 7), as disclosed by Carlton. This modification would be recognized as applying an alternative technique, i.e. how .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rempert (US 20150285418)
Dopyera (US 4381871)
West (US 5404682)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723